DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 – 5 and 7 – 12
Cancelled: None 
Added: None 
Therefore Claims 1 – 12 are now pending.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
Applicant argues: CHINOMI and CHANG is completely silent as to the limitation ---wherein when an operation to change a ratio between the first range being displayed in a compressed state and the second range without being compressed on the computer graphics which displays a bird's eye view is input, a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation---, as generally recited in the amended independent claims.
Examiner respectfully disagrees with the applicant in that Chinomi clearly teaches this limitation wherein when an operation to change a ratio between the first range (0<PL/PR<PB) being displayed in a compressed state (PR & PB, shows compressed state) and the second range (0<PB>PL/PR) without being compressed (PB, shows normal state) on the computer graphics which displays a bird's eye view is input (FIG 11, shows birds eye view; also see Paragraphs [Paragraph [0043]), a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation (Paragraph [0033, 0036 – 0037, 0043 – 0046]).  
Since applicant’s invention is not persuasive, please see rejection below.

Claim Rejections - 35 USC § 101
The applicant have amended the application to overcome the 101 rejection that was made to claims 11 & 12, therefore the rejection is being withdrawn. Please see below

Claim Rejections - 35 USC § 112
The applicant have amended the application to overcome the 112 rejection that was made to claims 11 & 12, therefore the rejection is being withdrawn. Please see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6 and 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chinomi et al., US Publication 2009/0079585 A1 in view of Chang et al., US Publication 2014/0307091 A1.

With regards to Claims 1, 10 and 11, Chinomi discloses: A vehicle periphery display system and a display controller (Title, Abstract and FIG 2) and a non-transitory recording medium storing computer program, the computer program causing a 
an image capturing device (FIG 1, 1 - rear, 2 - right, 3 – left cameras) structured to capture an image of a periphery of a vehicle (Paragraph [0024] - the images captured by the rear camera 1, the right side camera 2 and the left side camera 3, and to display the generated image on the display device 4); 
a display controller (FIG 10, 10 - processing unit) structured to generate a display image including a first image obtained by compressing a first predetermined range (the first range is defined as the right laterally rearward image PR and the left laterally rearward image PL are compressed more than the rearward image PB. So the range would be 0<PL/PR<PB) and a second image obtained without compressing a second predetermined range (0<PB>PL/PR) in the image captured by the image capturing device (Paragraph [0031] - the image processing unit 10 is configured to display the image on the display 4 such that the right laterally rearward image PR and the left laterally rearward image PL are compressed more than the rearward image PB); and 
a display (FIG 10, 4 – display device) structured to display the display image generated by the display controller (Paragraph [0034] - the sizes of the regions included in the right laterally rearward image PR and the left laterally rearward image PL preferably are not so large that the viewability of the images is excessively degraded by the compression when displayed on the display device 4), and 
wherein the computer graphics indicates a first range (FIGS 6 & 7, PL & PB are compressed either vertically or horizontally) and a second range (PB – equivalent to rearview mirror) in a range included in the display image in different aspects (Paragraph 
wherein when an operation to change a ratio between the first range (0<PL/PR<PB) being displayed in a compressed state (PR & PB, shows compressed state) and the second range (0<PB>PL/PR) without being compressed (PB, shows normal state) on the computer graphics which displays a bird's eye view is input (FIG 11, shows birds eye view; also see Paragraphs [Paragraph [0043]), a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation (Paragraph [0033, 0036 – 0037, 0043 – 0046]).  
Chinomi fails to disclose: wherein in an adjustment mode, the display controller generates a computer graphics for allowing a user to set a range included in the display image and the display device displays the computer graphics,
Chang discloses: wherein in an adjustment mode (FIG 1, shows an image processing unit that carries within it an adjustment program), the display controller (FIG 1, 130) generates a computer graphics for allowing a user to set a range included in the display image and the display device displays the computer graphics (Paragraph [0042] – The adjusting signal may be generated when a user manually select a specific range in the external image displayed in the display unit 140. For example, the user directly selects a specific range in the external image displayed in the display unit 140),
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein 
The motivation for doing this would have been in order to create a continuous image that is clearly viewable by the user also prevent any view blocking problems caused by various objects (Chang’s Paragraphs [0018 – 0019])

With regards to Claim 2, Chinomi discloses: wherein when the computer graphics is referred to as a first computer graphics (FIGS 6 & 7, PL & PR), the display controller further generates a second computer graphics (FIGS 6 & 7, PL, PB & PR) based on a setting content for the first computer graphics (Paragraph [0039 – 0040]) and the display device (FIG 1, 4 – display device) displays the first computer graphics (PL & PR) and the second42 computer graphics (PL, PB and PR), and the second computer graphics (PL, PB and PR) includes both of an image indicating an aspect of the periphery of the vehicle corresponding to the first range in a compressed state (compressed horizontally and/or vertically) and an image indicating an aspect of the periphery of the vehicle corresponding to the second range without compressing (equivalent to rearview mirror) the aspect of the periphery of the vehicle corresponding to the second range (Paragraph [0039 – 0040]).  

With regards to Claim 4, Chinomi discloses: wherein the display controller (FIG, 10, 10 – image processing unit) adds a first object indicating a range of the image that is compressed (FIGS 6 & 7, shows that PL and PR has been reduced) and a second object indicating a range of the image that is not compressed (FIGS 6 & 7, shows that PB has not been reduced) to the second computer graphics (Paragraph [0039 – 0040]), causes the first range in the first computer graphics and the first object to be displayed in the same aspect (FIGS 6 & 7 and Paragraphs [0039 – 0040]), and causes the second range in the first computer graphic and the second object to be displayed in the same aspect (FIGS 6 & 7 and Paragraphs [0039 – 0040]).  
Chinomi fails to disclose: first and second object indicating a range;
Chang discloses: Chang discloses: wherein in an adjustment mode (FIG 1, shows an image processing unit that carries within it an adjustment program), the display controller (FIG 1, 130) first and second object indicating a range (Paragraph [0042] – The adjusting signal may be generated when a user manually select a specific range in the external image displayed in the display unit 140. For example, the user directly selects a specific range in the external image displayed in the display unit 140),

With regards to Claim 5, Chang discloses: wherein the display controller (FIG 10, 10) displays the first range (the adjustment program will have first and second objects so that the user is able to do adjustments to the images) in the first computer graphics and the first object in an aspect corresponding to a compression ratio (Paragraph [0042] – the user is able to perform various adjustments so that specific ranges can be achieved to the external image).  

With regards to Claim 6, Chinomi discloses: wherein the first computer graphics includes a lane division line and another vehicle and the second computer graphics also 

With regards to Claims 8, 9 and 12, Chinomi discloses: A vehicle periphery display system and a display device (Title, Abstract and FIG 2) comprising and a recording medium storing computer program, the computer program causing a computer to execute the following processes (FIG 12, 14 – includes computing section and frame memory): 
an image capturing device (FIG 1, 1 - rear, 2 - right, 3 – left cameras) structured to capture an image of a periphery of a vehicle (Paragraph [0024] - the images captured by the rear camera 1, the right side camera 2 and the left side camera 3, and to display the generated image on the display device 4); 
a display controller (FIG 10, 10 - processing unit) structured to generate a display image including an image obtained by compressing a predetermined range in the image captured by the image capturing device (Paragraph [0031] - the image processing unit 10 is configured to display the image on the display device 4 such that the right laterally rearward image PR and the left laterally rearward image PL are compressed more than the rearward image PB); and 
a display device (FIG 10, 4 – display device) structured to display the display image generated by the display controller (Paragraph [0034] - the sizes of the regions included in the right laterally rearward image PR and the left laterally rearward image PL 
a first range (FIGS 6 & 7, PL & PB are compressed either vertically or horizontally) and a second range (PB – equivalent to rearview mirror) in a range included in the display image in different aspects (Paragraph [0040]), the first range being displayed in a compressed state (Paragraph [0040] – teaches that PL & PR are compressed) and the second range being displayed without being compressed (teaches that PB is equivalent to rearview mirror), and the display controller (FIG 10, 10) generates a computer graphics including both of an image indicating an aspect of the periphery of the vehicle corresponding to the first range in a compressed state (FIGS 6 & 7, shows PL & PR in a compressed state) and an image indicating an aspect of the periphery of the vehicle corresponding to the second range without compressing (FIGS 6 & &, shows PB in an equivalent state) the aspect of the periphery of the vehicle corresponding to the second range (Paragraphs [0039 – 0040]) , and the display device displays the computer graphics,
wherein when an operation to change a ratio between the first range (0<PL/PR<PB) being displayed in a compressed state (PR & PB, shows compressed state) and the second range (0<PB>PL/PR) without being compressed (PB, shows normal state) on the computer graphics which displays a bird's eye view is input (FIG 11, shows birds eye view; also see Paragraphs [Paragraph [0043]), a ratio between the first predetermined range and the second predetermined range in the display image generated by the display controller is changed based on the operation (Paragraph [0033, 0036 – 0037, 0043 – 0046]).    
Chinomi fails to disclose: wherein in an adjustment mode, the display controller generates a computer graphics for allowing a user to set a first range (compressed in PL & PR) and a second range (not compressed in PB) as a range included in the display image and the display device displays the computer graphics,
Chang discloses: wherein in an adjustment mode (FIG 1, shows an image processing unit that carries within it an adjustment program), the display controller (FIG 1, 130) generates a computer graphics for allowing a user to set a first range and a second range as a range included in the display image and displays the computer 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein in an adjustment mode, the display controller generates a computer graphics for allowing a user to set a range included in the display image and the display device displays the computer graphics in Chinomi’s invention as taught by Chang’s invention.
The motivation for doing this would have been in order to create a continuous image that is clearly viewable by the user also prevent any view blocking problems caused by various objects (Chang’s Paragraphs [0018 – 0019])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chinomi et al., US Publication 2009/0079585 A1 in view of Chang et al., US Publication 2014/0307091 A1 in further view of Chung et al., US Publication 2016/0349066 A1.

With regards to Claim 3, Chinomi fails to disclose: wherein the display controller further generates a third computer graphics indicating a host vehicle reflected in the display image and causes the first computer graphics to overlap with and be displayed on the third computer graphics.  
Chung discloses: wherein the display controller further generates a third computer graphics (FIG 6A, birds eye view image) indicating a host vehicle reflected in 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the display controller further generates a third computer graphics indicating a host vehicle reflected in the display image and causes the first computer graphics to overlap with and be displayed on the third computer graphics in Chinomi’s invention as taught by Chung’s invention.
The motivation for doing this would have been in order to improve visibility of an image corresponding to information by adding animation effects to the image (Chung’s Paragraph [0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chinomi et al., US Publication 2009/0079585 A1 in view of Chang et al., US Publication 2014/0307091 A1 in further view of Ishida US Publication 2018/0201192 A1.

With regards to Claim 7, Chinomi fails to disclose: wherein when the range included in the display image set for the first computer graphics does not include a predetermined area of the periphery of the vehicle, the display controller causes the second computer graphics to be displayed in a predetermined aspect indicating a warning.  
Ishida discloses: wherein when the range (FIG 11, coverage of sideview mirror) included in the display image set for the first computer graphics does not include a 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein when the range included in the display image set for the first computer graphics does not include a predetermined area of the periphery of the vehicle, the display controller causes the second computer graphics to be displayed in a predetermined aspect indicating a warning in Chinomi’s modified invention as taught by Ishida’s invention.
The motivation for doing this would have been in order to provide an alert apparatus which can have the driver recognize the presence of the alert-target vehicle appropriately (Ishida Paragraph [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625